Citation Nr: 1541081	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for right lateral epicondylitis, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for traumatic neuropathy right hand (dominant) with scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to October 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Received by VA in October 2014 was the Veteran's Notice of Disagreement with the September 2014 rating decision denying an increased rating for traumatic neuropathy right hand (dominant) with scar.  The RO did not issue a Statement of the Case.  In a June 2015 Rating Decision concerning other issues not currently on appeal, the RO indicated that the issue of an increased rating for traumatic neuropathy right hand (dominant) with scar was currently on appeal.  However, the appeal of that issue has not been perfected as a Statement of the Case has not been issued.  Pursuant to the holding in Manlincon v. West, 12 Vet. App 238 (1999), this is addressed in the REMAND portion of this document.

An appeal for the issue of service connection for posttraumatic stress disorder had been perfected.  However, the RO granted service connection in a March 2015 rating decision; therefore, the issue is no longer before the Board.

The issue of entitlement to service connection for a left hand condition, to include as secondary to a service-connected disability, was raised in a VA Form 526EZ submitted by the Veteran and received by VA in October 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Additional development is required before the Board can adjudicate the issues.

The Veteran claims to have right lateral epicondylitis that is related to his service-connected traumatic neuropathy of the right hand with scar.  The Veteran was afforded a VA examination in March 2010.  The examination report notes the Veteran stated that he had been told he had lateral epicondylitis.  When asked to describe his symptoms, the Veteran reported everything starts with the right hand and extends up the right arm to the right upper back.  Multiple focal areas of tenderness were reported, but the examiner ultimately determined that there was no objective evidence of right lateral epicondylitis.

Treatment records from Gundersen Lutheran dated subsequent to the VA examination include diagnoses of lateral epicondylitis.  For example, records dated in July 2011 show complaints of elbow pain and a diagnosis of right lateral epicondylitis.  Treatment reports since that time continue to show treatment of elbow pain and continued diagnosis of lateral epicondylitis.  None of those records includes an opinion as to etiology.  

Given the difference in findings on VA examination and within the private treatment records, the Veteran should be afforded another VA examination to determine the nature and likely etiology of any lateral epicondylitis, to include whether the diagnosed right lateral epicondylitis was caused or aggravated by the Veteran's service-connected traumatic neuropathy of the right hand.

Also, pursuant to the holding in Manlincon, supra, the issue of a rating in excess of 30 percent for traumatic neuropathy right hand (dominant) with scar must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right lateral epicondylitis since January 2013.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed right lateral epicondylitis, to include as secondary to the service-connected right hand disability.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran have right lateral epicondylitis?

(b)  If the answer to (a) is yes, answer the following:

(i)  Is it at least as likely as not (50 percent probability) that any currently diagnosed right lateral epicondylitis was incurred in or is otherwise related to service?

(ii)  If (i) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed right lateral epicondylitis is proximately due to (caused by) the Veteran's service-connected right hand disability?

(iii)  If (ii) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed right lateral epicondylitis has been aggravated by the Veteran's service-connected right hand disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of foot disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Issue a statement of the case as to the issue of entitlement to a rating in excess of 30 percent for traumatic neuropathy right hand (dominant) with scar and advise the Veteran of the procedure and time limits for perfecting his appeal as to that matter through his submission of a substantive appeal.

4.  Then, readjudicate the claim on appeal. If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







